 Case: 1:20-cv-00217-HEA Doc. #: 17 Filed: 01/27/21 Page: 1 of 1 PageID #: 116




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL,                       )
                                                   )
             Plaintiff,                            )
                                                   )
     v.                                            )         No. 1:20-CV-217 HEA
                                                   )
 GOVERNOR OF MISSOURI, et al.,                     )
                                                   )
             Defendants.                           )

                           OPINION, MEMORANDUM AND ORDER

          This matter is before the Court on plaintiff Joseph Michael Devon Engel’s motion for leave

to proceed in forma pauperis on appeal. The motion appears to be filed in response to an order

from the United States Court of Appeals for the Eighth Circuit (Docket No. 15) and contains

plaintiff’s appellate case number. However, plaintiff has filed the motion in this Court, rather than

with the Court of Appeals. The Court will therefore transfer the motion to the United States Court

of Appeals for the Eighth Circuit, and administratively close the motion in this case.

          Accordingly,

          IT IS HEREBY ORDERED that the Clerk of Court shall TRANSFER plaintiff’s motion

for leave to proceed in forma pauperis on appeal (Docket No. 16) to the United States Court of

Appeals for the Eighth Circuit.

          IT IS FURTHER ORDERED that plaintiff’s motion for leave to proceed in forma

pauperis on appeal (Docket No. 16) shall be ADMINISTRATIVELY CLOSED in this case.

          Dated this 27th day of January, 2021.



                                                      HENRY EDWARD AUTRY
                                                   UNITED STATES DISTRICT JUDGE
